Citation Nr: 0945613	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1965 to July 1967.
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
military service and his currently diagnosed right ear 
hearing loss.

2.  The competent medical evidence of record clearly and 
unmistakably indicates that the Veteran had left ear hearing 
loss which preexisted his military service and was not 
aggravated in or due to his military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim in a 
September 9, 2006 letter from the RO.  Crucially, the RO 
informed the Veteran of VA's duty to assist him in the 
development of his claims in the September 2006 letter, in 
which the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "[r]elevant records from any 
Federal agency.  This may include records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the September 2006 letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2), (3), (4), and (5) in 
the September 9, 2006 letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with September 2006 VCAA notice prior to 
the January 2007 rating decision.  Thus, there is no 
deficiency as to the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and post-service VA outpatient 
medical records, and has provided the Veteran with a VA 
audiology examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  On 
his VA Form 9, substantive appeal, the Veteran declined to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision. 



Initial matter

The Veteran's June 1965 enlistment examination report shows 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)

10 (15)
LEFT
5 (20) 
5 (15) 
20 (30)

45 (50) 

The enlistment report noted a hearing profile of H2.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the service member on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service). The "H" is indicative of 
hearing acuity]. 

The examination report at service separation in June 1967 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
25 (35)
30 (40)
30 (35)
LEFT
0 (15) 
0 (10) 
0 (10)
20 (30)
20 (25) 

NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

When the January 2007 examiner compared the examination 
report at service entry to the current examination results, 
he noted that it was obvious that the left ear was more 
impaired compared to the right ear and that the June 1967 
examination involved a reversed headset.  

The Board notes that at service entry, the right ear did not 
exhibit hearing loss for VA purposes under 38 C.F.R. § 3.385, 
further discuss below; and the Veteran is presumed to have 
been sound as to right ear hearing at service entry.  
However, at service entry the left ear did show hearing loss 
for VA purposes under 38 C.F.R. § 3.385 as was noted by the 
hearing profile, and the Veteran is not presumed to have been 
sound as to left ear hearing as he had preexisting left ear 
hearing loss.  

The outcome of this case thus involves the application of 
different laws with respect to right and left ears.  The 
Board has bifurcated the issue accordingly.

1.  Entitlement to service connection for right ear hearing 
loss. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran essentially contends that his currently diagnosed 
right ear hearing loss is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
January 2007 VA audiology examination report reflects right 
ear hearing loss as defined by 38 C.F.R. § 3.385.  The 
examiner noted a diagnosis of mild high frequency 
sensorineural hearing loss in the right ear.  Hickson element 
(1) is accordingly met.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the treatment records does not reveal a diagnosis 
of right ear hearing loss in service, or of hearing loss 
within the one year presumptive period after service.  See 38 
C.F.R. §§ 3.307, 3.309(a).  [The examination report at 
service separation does show right ear hearing loss; however, 
it has been determined that the figures for the right and 
left ears were reversed, as was discussed above.]  

The Veteran's representative has argued that even taking into 
consideration the reverse headset theory, the Veteran's right 
ear hearing loss worsened in service.  The Board acknowledges 
that hearing in the right ear was worse at service separation 
than it was on service enlistment.  However, the hearing in 
the right ear at service separation does not meet the 
standard for hearing loss as defined in 38 C.F.R. § 3.385.
Accordingly, Hickson element (2) is not met with respect to 
disease.  

Turning to in-service injury, the Veteran has asserted that 
he sustained acoustic trauma during service.  He contends 
that he was exposed to noise while training with light 
weapons.  See the Veteran's June 2006 statement.  The 
Veteran's DD 214 shows that his military occupational 
specialty [MOS] was a light weapons infantryman.  This MOS is 
consistent with hazardous noise exposure.  Hickson element 
(2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's right ear hearing loss and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The January 2007 VA examiner noted that it was less likely as 
not that the Veteran sustained a significant change in 
hearing as a result of exposure to noise in service. The 
examiner cited to the Veteran's exposure to hazardous noise 
for 30 years as a law enforcement officer following his 
discharge from military service.  [Records in the claims 
folder indicate that the Veteran was trained as a police 
officer in 
1973-1974.]  

The Veteran has been accorded ample opportunity to furnish 
medical nexus evidence in support of his claim; he has not 
done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current right ear hearing loss and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran contends that his right ear hearing loss had its 
onset in service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
there is no indication of right ear hearing loss for decades 
after service.  The first indication in the record of right 
ear hearing loss was not until September 2005, which is 38 
years after service.  In the interim, there were no 
complaints of, or treatment for, right ear hearing loss.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
right ear hearing loss.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for left ear hearing 
loss. 

This issue differs from the matter discussed above in that 
there is evidence that the Veteran's left ear hearing loss 
pre-existed service. 



Relevant law and regulations

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

It is uncontroverted that the Veteran has left ear hearing 
loss.  The January 2007 VA examination report reflects left 
ear hearing loss as defined by 38 C.F.R. § 3.385.  The 
examiner noted a diagnosis of moderate to high frequency 
sensorineural hearing loss in the left ear.

Presumption of soundness/aggravation

There is evidence of record that the Veteran's left ear 
hearing loss pre-existed his military service.  The Board 
must, therefore, initially determine whether, under 
38 U.S.C.A. § 1111, the statutory presumption of soundness is 
rebutted by clear and unmistakable evidence that left ear 
hearing loss existed prior to service.



On the examination report prior to service enlistment in June 
1965, the following pure tone thresholds, in decibels, were 
noted:




HERTZ



500
1000
2000
3000
4000
LEFT
5 (20) 
5 (15)
20 (30)

45 (50)

NOTE:  As indicated above, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.

There is no competent medical evidence to the contrary.  
Since left ear hearing loss has been demonstrated prior to 
service entry, the presumption of soundness on enlistment has 
been rebutted.

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  

The examination report at service separation in June 1967 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
25 (35)
30 (40)
30 (35)
LEFT
0 (15) 
0 (10) 
0 (10)
20 (30)
20 (25) 

NOTE:  The ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

The January 2007 VA examiner opined that it was less likely 
as not that the Veteran sustained a significant change in 
hearing as result of exposure to noise in military service.  
When the examiner compared the examination report at service 
entry to the current examination results, he noted that it 
was obvious that the left ear was more impaired compared to 
the right ear and that was the basis to conclude that the 
June 1967 exam was a reversed headset.  He further opined 
that it was less likely as not that the current hearing loss 
was a progression of the slight hearing decline that began in 
service.  It was noted that the Veteran had been exposed to 
hazardous noise for 30 years as a law enforcement office.  In 
an addendum report, the examiner indicated that comparison of 
the service entrance examination report and the service 
discharge examination report when the reversed headset was 
acknowledged revealed no significant change in hearing in 
either ear.  

The Board finds that the competent medical evidence of record 
does not demonstrate that aggravation of left ear hearing 
loss took place during service.  Rather, the evidence clearly 
and unmistakably shows that the Veteran's pre-existing left 
ear hearing loss was not aggravated during service.  In fact, 
his hearing acuity in the left ear was less severe at service 
discharge when compared with hearing acuity at service entry.  
Entitlement to service connection for left ear hearing loss 
is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to service connection for left ear hearing loss 
is denied. 




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


